DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose “wherein the first contact structure is disposed entirely within the encapsulant and the second contact structure is disposed at least partially within the encapsulant; and wherein at least one of the at least one pad has at least a surface portion which comprises or is made of the first electrically conductive material” in combination with the remaining claimed features.
Regarding claim 5, the prior art does not disclose “an electrically conductive contact element extending from the at least one pad and through the encapsulant so as to be exposed with respect to the encapsulant; wherein the electrically conductive contact element comprises a first contact structure made of a first electrically conductive material on the at least one pad and comprises a second contact structure made of a second electrically conductive material and being exposed with respect to the encapsulant” in combination with the remaining claimed features.
Regarding claim 14, the prior art does not disclose “an encapsulant at least partially encapsulating the contact element and the electronic chip; and wherein the contact element comprises: a first contact structure on the at least one pad and being disposed entirely below an upper surface of the encapsulant; and a second contact structure being disposed at least partially below the upper surface of the encapsulant and comprising an exposed surface being not covered by the encapsulant” in combination with the remaining claimed features.
Regarding claim 18, the prior art does not disclose “providing an electrically conductive contact element extending from the at least one pad and through the encapsulant so as to be exposed with respect to the encapsulant; configuring the electrically conductive contact element to comprise a first contact structure made of a first electrically conductive material on the at least one pad, the first contact structure disposed entirely below an upper surface of the encapsulant, and to comprise a second contact structure made of a second electrically conductive material, the second contact structure disposed at least partial below the upper surface of the encapsulant and being exposed with respect to the encapsulant” in combination with the remaining claimed features.
Regarding claim 20, the prior art does not disclose “providing an electrically conductive contact element extending from the at least one pad and through the encapsulant so as to be exposed with respect to the encapsulant; configuring the electrically conductive contact element to comprise a first contact structure made of a first electrically conductive material on the at least one pad and to comprise a second contact structure made of a second electrically conductive material, and being exposed with respect to the encapsulant, wherein at least one of the at least one pad has at least a surface portion which comprises or is made of the first electrically conductive material” in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A HARRISTON/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        2/26/2021